DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 7 – 9, 11 – 15 and 18 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2018/0358442 to Rao in view of US Patent Application No. 2006/0006462 to Chang et al.
Regarding claims 1, 8, 9, 14, 15 and 20 Rao teaches a semiconductor device comprising: 
a semiconductor substrate (21); 
a well implant in the semiconductor substrate (¶ [0079]);
a plurality of shallow trench isolation (STI) regions (Figs 9A-9C) in the semiconductor substrate defining an active region therebetween in the semiconductor substrate, the active region having rounded shoulders adjacent the STI regions (¶ [0075]);

a semiconductor circuit (120) on the substrate comprising spaced apart source and drain regions in the substrate defining a channel therebetween, and a gate comprising a gate dielectric overlying the superlattice, and 
a gate electrode overlying the gate dielectric layer.
Rao appears to teach a gate oxide that has a consistent thickness along a length thereof.
Rao does not teach a semiconductor device, wherein the STI regions have an interior angle of at least 125°. Chang et al. teach a semiconductor device, wherein the STI regions have an interior angle of at least 125° (¶ [0058]). The angle, theta, shown in Fig. 12 is greater than 40° from vertical, which would have been greater than 130° measured from horizontal, as in the instant application. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Chang into the invention of Rao since it is desirable to mitigate the parasitic corner effect.
	Regarding claims 4. 12 and 18, Rao teaches a semiconductor device, wherein at least a portion of the channel is within the superlattice (¶ [0012]).
	Regarding claims 5, 11 and 19, Rao does not teach a semiconductor device, wherein the rounded shoulder of the active region have an interior angle of at least 135°. Chang et al. teach a semiconductor device, wherein the interior angle is greater than 130° (¶ [0058]), which would include the range of at least 135°. It would have been obvious to one of ordinary skill in the art to include the teaching of Chang et al. into the device taught by Rao for reasons discussed above.
	Regarding claims 7 and 13, Rao teaches a semiconductor device, wherein the base semiconductor monolayers comprise silicon monolayers (¶ [0014]).
Response to Arguments
Applicant's arguments filed November 9, 2021 have been fully considered but they are not persuasive.
Applicant argues that the rejection of the limitation that the STI have an interior angle of at least 125° is based on impermissible hindsight reasoning. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Here, it is well known in the art that a corner region of an STI results in a parasitic effect. It is an art recognized problem that Chang et al. also recognized and discussed at length in ¶¶ [0007] and [0008].
	Applicant argues that Rao does not disclose variation in the gate insulator thickness. Examiner agrees. The device of Rao seems to follow the common practice of forming a gate insulator with a consistent thickness. It is known and desirable in the art for the gate insulator thickness to be constant along the length to achieve the desired electrical properties. A thickness that varies wildly would be inconsistent with the teaching of Rao and likely destroy the operation of the device. The thickness of the gate dielectric taught by Rao seems to have a 0% or nearly 0% variation, which of course, is less than 10%.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W OWENS whose telephone number is (571)272-1662. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS W. OWENS
Primary Patent Examiner
Art Unit 2814



/DOUGLAS W OWENS/Primary Patent Examiner, Art Unit 2814